                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RAY SCOTT HEID, et al.,                         :
                                                :          Case No. 2:17-CV-650
               Plaintiffs,                      :
                                                :          JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                :          Magistrate Judge Vascura
MARK HOOKS, et al.,                             :
                                                :
               Defendants.                      :

                                            ORDER

       This matter comes before the Court on the Magistrate Judge’s November 8, 2018 Report

and Recommendation (ECF No. 27). The Magistrate’s R&R recommended that Defendants’

Motion to Dismiss for Failure to State a Claim (ECF No. 19) be granted in part and denied in part.

       The Report and Recommendation specifically advised the parties that the failure to object

results in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. (ECF No. 27 at 8). The parties have failed to file any

objections, and the deadline for objections (November 22, 2018) has lapsed.

       The Court hereby ADOPTS the Report and Recommendation based on the independent

consideration of the analysis therein. Defendants’ Motion to Dismiss for Failure to State a Claim

is GRANTED IN PART and DENIED IN PART. Plaintiffs’ claims for monetary damages

against Defendants in their official capacities are DISMISSED. Plaintiffs’ claims for injunctive

relief against Defendants in their official capacities may continue. Plaintiffs’ claims against

Defendants in their individual capacities may continue.
      IT IS SO ORDERED.
                            s/ Algenon L. Marbley
                          ALGENON L. MARBLEY
                          UNITED STATES DISTRICT JUDGE
DATED: April 15, 2019




                            2
 
